Citation Nr: 1036100	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits based on 
qualifying service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The appellant served in the Illinois Army National Guard from 
March 1975 to February 1976, and has a period of verified active 
duty for training (ACDUTRA) from May 6, 1975 to May 31, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied entitlement to the benefits sought.

The appellant testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in April 2010.  A copy of the hearing 
transcript has been associated with the claims file.  During the 
aforementioned hearing, the appellant submitted additional 
evidence in support of his claim, along with an appropriate 
waiver of RO consideration.  Therefore, the Board may proceed.  
See 38 C.F.R. § 20.1304(c) (2009) (any pertinent evidence 
accepted directly at the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).


FINDINGS OF FACT

1.  The appellant's verified military service consists of 26 days 
of ACDUTRA during the month of May 1975 and he is credited with 
14 inactive duty points.

2.  The appellant was not discharged or released from service for 
a service-connected disability nor did he have a service-
connected disability at the time of separation from service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA improved pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA. The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, the appellant was not afforded VCAA notice with 
respect to the claim on appeal, and was not notified of the 
criteria to qualify for pension benefits until he received notice 
that his claim was denied.  Although VA did not completely 
satisfy the requirements of the VCAA, the Board observes for the 
record that the failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements was previously presumed 
to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary had the burden to show that this error was 
not prejudicial to an appellant.  Id., at 889.  Lack of 
prejudicial harm could be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law. Id., at 887.  However, the 
United States Supreme Court recently held this framework to be 
inconsistent with the statutory requirement that the U.S. Court 
of Appeals for Veterans Claims (Court) take "due account of the 
rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
decision of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), the Supreme Court held that the burden 
is on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice. Id.

In this case, the Board observes that neither the appellant nor 
his representative claim any VCAA notice deficiency has resulted 
in prejudice in this case.  See Shinseki v. Sanders, supra.   To 
the extent that such deficiency exists, the Board notes that the 
appellant demonstrated actual knowledge of the criteria to 
substantiate his claim by offering testimony at the 
aforementioned Travel Board hearing which directly addressed the 
relevant criteria.  

There is also no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available for 
the RO to obtain.  As discussed below, VA made significant 
efforts to develop the evidence necessary to substantiate the 
appellant's claim, including attempts to obtain service records 
relating to the appellant's National Guard service and his 
claimed period of service in the U.S. Army.  To the extent that 
such records are available, they have been obtained and 
associated with the claims file.  There is also no indication in 
the record that any additional evidence, relevant to the issues 
decided herein, is available for the RO to obtain.


B.  Law and Analysis

Under VA regulations, the payment of nonservice-connected pension 
benefits is provided to veterans who are permanently and totally 
disabled from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b) (2009).

A veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of the 
following conditions: (1) for 90 days or more during a period of 
war; (2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
The Vietnam era is a period of war.  38 U.S.C.A. § 101(11) (West 
2002).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the Republic of 
Vietnam during that period, and (2) the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and any period of INACDUTRA which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 C.F.R. § 3.6(a).  

As noted above, the appellant served in the Illinois Army 
National Guard.  He enlisted on March 6, 1975, and was discharged 
on February 20, 1976.  See NGB Form 22.  During this period, the 
appellant served on ACDUTRA from May 6, 1975 to May 31, 1975.  
Id.  This period is 26 days.  See Form DD-214.  A National Guard 
Bureau Retirement Credits Record also indicates that the 
appellant was credited as having 14 inactive duty points for the 
period between March 1975 and February 1976.  See NGB Form 23.  
Thus, the total length of the appellant's verified service, to 
include all periods of ACDUTRA and INACDUTRA, was less than 90 
days.

In claiming entitlement to nonservice-connected disability 
pension benefits, the appellant contends that, in addition to 
serving in the Illinois Army National Guard, he also served in 
the U.S. Army from October 1965 to November 1970.  During his 
April 2010 hearing, the appellant testified that he served as a 
sergeant first class in the 1st Infantry, 133rd Battalion 
although he had earlier reported that he served with the 103rd 
Infantry, 33rd Battalion.  He stated at his hearing that he 
attended basic training at Fort Jackson, and then went to Fort 
Pendleton.  He reportedly served with the Special Forces in South 
Korea from 1965 to 1968 and was not with the 103rd Infantry, 33rd 
Battalion, and was stationed outside of Da Nang, Vietnam from 
1968 to 1970, but could not remember the infantry unit he was 
assigned to at that time.

Unfortunately, VA has been unable to verify any additional 
military service of the appellant through official channels.  A 
VA Request for Information, completed in October 2000, indicates 
that records of the appellant's treatment in service from October 
1965 to November 1970 were not a matter of record, and that 
service during that period could not be verified.  A February 
2009 VA Memorandum confirms the unavailability of the appellant's 
service treatment records during this period.  A copy of the 
appellant's enlistment contract for the Army National Guard, Form 
DD-4, indicated no prior active or inactive federal service.  
Although the appellant contends that he achieved the rank of 
sergeant first class, he entered the National Guard as a private.  
A copy of the appellant's Retirement Credits Record only noted 
his National Guard service.

A VA Memorandum dated August 2004 details additional efforts that 
were undertaken to verify the appellant's claim of service in the 
U.S. Army.  The appellant had suggested that his records had been 
lost in the fire which destroyed documents at the National 
Personnel Records Center in St. Louis.  However, the Memorandum 
indicates that all the records affected were for personnel 
discharged prior to 1964.  As the appellant contends he served 
beginning in 1965, his records would not have been among those 
lost to the fire.

The appellant had also previously identified his former unit as 
the 103rd Infantry, 33rd Battalion.  The Memorandum detailed that 
the U.S. Army Center for Military History reported that the 103rd 
Infantry Regiment was an Illinois regiment active during the 
Civil War, and had not been reconstituted since that time.  
Although the appellant subsequently claimed service in the 1st 
Infantry, 133rd Battalion prior to his Korea and Vietnam service, 
the Memorandum stated that U.S. Army infantry units were not 
composed of even 33 battalions.  It was noted that perhaps the 
appellant was referring to a unit of the Illinois National Guard, 
many of which had the designation "33" as they were subunits of 
the Illinois Army National Guard's 33rd Infantry Division.  
Therefore, the Illinois Army National Guard was contacted for any 
past records of the appellant and it was confirmed that the 
appellant enlisted with the 33rd Military Police Battalion in 
March 1975, and was discharged in February 1976, but had no 
period of federal service other than for training.  The 
Memorandum further noted that the appellant had signed his 
enlistment contract, DD Form 4, dated March 6, 1975 and indicated 
in block 55 that statements made by him in the contract were true 
in all respects, and that he had no prior service.  (Block 40, 
page 1)

In sum, although the appellant has claimed service in the U.S. 
Army from 1965 to 1970, the overall weight of the evidence is 
against verification of such service.

The 90 day minimum threshold is not met.  Further, there is no 
period of verified active duty.  Therefore, in order for the 
verified period of ACDUTRA in May 1975 to qualify as active 
military service, the evidence must show that the appellant was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and the Board must then determine whether 
the appellant's official service records show that the appellant 
was discharged or released from service for a service-connected 
disability or had a service-connected disability at the time of 
separation from service to qualify for nonservice-connected 
pension benefits.  38 C.F.R. §§ 3.3 (a)(3)(ii), 3.314(b)(1).  In 
the present case, service connection is not in effect for any 
disability.  

Treatment records dated May 1975 show the appellant reported a 
long history of low back pain treated by a civilian orthopedist.  
Since coming on active duty, the appellant had significant 
problems with low back pain.  X-rays revealed bilateral 
spondylolysis of L5 with a Grade I spondylolisthesis of L5 and 
S1, which the treating physician indicated had existed prior to 
service.  He recommended that the appellant was unfit for 
procurement in the Armed Forces and that he be separated.  
However, there is no additional record of treatment in the claims 
file, and no other indication that service connection is 
warranted for the back condition in question.  The appellant also 
provided testimony that he no longer had a back disorder.  See 
Transcript, p. 16. 

As such, the appellant does not meet the minimum eligibility 
requirements for basic entitlement to nonservice-connected 
pension and therefore this claim must be denied.


ORDER

Entitlement to nonservice-connected disability pension benefits 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


